THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,                               )
                                                 )
       v.                                        )          ID No.         1911015492
                                                 )
JAMIL T. BIDDLE                                  )
                                                 )
       Defendant.                                )

                                           ORDER
       On this 10th day of January, 2022, upon consideration of Defendant, Jamil

Biddle’s (“Defendant”) Motion for a New Trial (“Motion”),1 and the State’s

Response, it appears that:

       1. Following a trial from November 15, 2021 to November 18, 2021, a jury

found Defendant guilty of Robbery First Degree, Possession of a Firearm During

the Commission of a Felony, and Conspiracy Second Degree.2

       2. During trial, Juror #1 communicated to the Court that she had recognized

Defendant’s alibi witness and that she believed the person, identified as Defendant

in the surveillance video, was a professional client of hers. After conferring with

counsel, the Court dismissed Juror #1.3 Defendant asked the Court to allow Juror

#1 to remain on the panel, but was denied.


1
  D.I. 49.
2
  Id.
3
  Prior to dismissing Juror #1, the Court inquired of and confirmed with her that she had not
communicated her opinion to any of the other jurors. In addition, the Court brought the
       3. Pursuant to Superior Court Criminal Rule 33, the Court may grant a new

trial to the defendant if it is required in the interest of justice.4

       4. On November 24, 2021, Defendant filed this Motion. Defendant argues

that Juror #1 would have “clearly supported the acquittal of Mr. Biddle” and this

fact “did not require her dismissal from the jury.” Defendant further argues that

Juror #1 should have been asked if she could fairly and impartially decide the case.

Instead, she was dismissed.

       5. An accused has a fundamental right to a fair and an impartial jury.5 When

a juror’s potential bias is discovered during trial, courts are necessarily concerned

that the juror’s bias “will taint the jury’s verdict and that the appearance of bias

will undermine public confidence in the verdict.”6 Jury prejudice and bias “may

not be allowed to derogate from society’s confidence in its judicial system.”7

       6. Juror conduct that is presumptively prejudicial includes when jurors are

made aware of information, not introduced at trial, that relates to the facts of the

case or the character of the defendant.8




remaining jurors back into the courtroom and confirmed that they had not discussed the details of
the case with anyone else, including fellow jurors, since trial was still ongoing.
4
  Super. Ct. Crim. R. 33.
5
  Flonnery v. State, 778 A.2d 1044, 1051-52 (Del. 2001).
6
  Caldwell v. State, 780 A.2d 1037, 1058 (Del. 2001).
7
  Jackson v. State, 374 A.2d 1, 2 (Del. 1977).
8
  State v. Redden, 2010 WL 893685 at *1 (Del. Super. Ct. Jan. 12, 2010) (TABLE).
                                               2
       7. It is the trial judge who is best situated to determine competency for jurors

to serve impartially.9

       8. When Juror #1 came forward with information, it was clear she was no

longer impartial to the facts of the case. The Court excused Juror #1 to preserve

Defendant’s right to a fair and impartial jury.

       9. Moreover, it is apparent that Defendant did not file the Motion in the

interest of juror impartiality, or perceived prejudice, but rather, because he believes

Juror #1 would have found him not guilty. To argue in favor of juror bias, rather

than against it, is not in the interest of justice.

       10. For the foregoing reasons, Defendant’s Motion for a New Trial is

DENIED.

       IT IS SO ORDERED.

                                                         /s/ Sheldon K. Rennie
                                                         Sheldon K. Rennie, Judge

Original to Prothonotary
Cc:    Jillian Schroeder, Esquire, DAG at Department of Justice
       William J. Rhodunda, Jr., Esquire




9
 Hughes v. State, 490 A.2d 1034, 1043 (Del. 1985) (quoting Patton v. Yount, 467 U.S. 1025,
1039 (1984)).
                                              3